Attachment to Advisory Action

        Continuation of 12 NOTE:   Applicant argues that Adamacyk’s invention is based on the discovery that nonspecific binding of his indicator reagent to the cationic blocker reagent such as carboxymethyl dextrose and accordingly, Adamaczyk’s carboxymethyl dextrose (anionic nonspecific binding blocker reagent) is disclosed only for preventing nonspecific binding where a cationic substrate is used.  Applicant states that such a cationic substrate does not exist in Hasenbank, Lofas, and Zhang, and thus there is not reasons to supply Adamczyk’s carboxymethyl dextran onto the substrate in the supply the second ligand in Hasenbak, Lofas and Zhang.
         This argument and statements are not found persuasive because Adamacyk specifically discloses on page 9 that carboxymethyl dextran is known in the art as a non-specific binding blocker and regardless of its specific purpose in Adamacyk one of ordinary skill in the art would be motivated to include non-specific binders into assay formats. Further, Hasenbank, Lofas and Zhang do not exclude the possibility of the substrate containing any positive charges or cation and thus one of ordinary skill in the art would add a nonspecific blocker such as taught by Adamacyk in the chance and or case that the substrate in the combination of Hasenbak, Lofas and Zhang could contain any positive charges.         
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY W COUNTS whose telephone number is (571)272-0817. The examiner can normally be reached M-F 7:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GARY COUNTS/           Primary Examiner, Art Unit 1641